            Case 2:21-cv-00912-CDJ Document 1 Filed 12/28/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA FERRELL,                                :
                                                   :
                Plaintiff,                         :
                                                   :
         v.                                        : CASE NO.     2:20-cv-2011
                                                   :
 LVNV FUNDING, LLC,                                :
                                                   :
                Defendant.                         :
                                                   :
                                                   :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on this date, Defendant LVNV Funding, LLC hereby

removes the above-captioned matter to this Court from the Court of Common Pleas of Allegheny

County, Pennsylvania and in support thereof avers as follows:

       1.      LVNV Funding, LLC is a defendant in a civil action commenced on October 30,

2020 in the Court of Common Pleas of Allegheny County, Pennsylvania titled Christina Ferrell v.

LVNV Funding, LLC and docketed to Case No. AR-20-004169.

       2.      The removal is timely under 28 U.S.C. § 1446(b). LVNV received service of

Plaintiff’s Complaint by certified mail on November 30, 2020.

       3.      Pursuant to 28 U.S.C. § 1446, attached here as Exhibits A and B are copies of all

process, pleadings, and orders filed in the state court action.




                                                  1
            Case 2:21-cv-00912-CDJ Document 1 Filed 12/28/20 Page 2 of 3




       4.      The District Court 1 has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, in that Plaintiff has filed claims against LVNV alleging violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq.

       5.      On this date, LVNV has provided notice of this Removal to counsel for Plaintiff

and to the Court of Common Pleas of Allegheny County, Pennsylvania.

       WHEREFORE, Defendant LVNV Funding, LLC respectfully removes this case to the

United States District Court for the Western District of Pennsylvania.

                                      Respectfully submitted,

                                      MESSER STRICKLER, LTD.

                              By:     /s/ Lauren M. Burnette
                                      LAUREN M. BURNETTE, ESQUIRE
                                      PA Bar No. 92412
                                      12276 San Jose Blvd.
                                      Suite 718
                                      Jacksonville, FL 32223
                                      (904) 527-1172
                                      (904) 683-7353 (fax)
                                      lburnette@messerstrickler.com
                                      Counsel for Defendant

Dated: December 28, 2020




1
  Once again, this lawsuit was filed in Allegheny County, Pennsylvania despite the absence of any
factual allegations to establish that LVNV is subject to “general jurisdiction” there; despite the
absence of facts linking Plaintiff and her claims to Allegheny County; and despite the fact that
Plaintiff’s Complaint clearly shows that Plaintiff’s claims arose in Philadelphia County. LVNV
filed preliminary objections as to venue, and those Preliminary Objections remain pending. See
Exhibit B.
                                                 2
          Case 2:21-cv-00912-CDJ Document 1 Filed 12/28/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on December 28, 2020, a true copy of the foregoing document was served

as follows:

 Via E-mail and U.S. Mail Postage Prepaid         Via Electronic Filing
 Joshua P. Ward                                   Court of Common Pleas
 Kyle Steenland                                   Allegheny County
 The Law Firm of Fenters Ward                     414 Grant St.
 The Rubicon Building                             Pittsburgh, PA 15219
 201 South Highland Avenue
 Suite 201
 Pittsburgh, PA 15206
 JWard@FentersWard.com
 KSteenland@FentersWard.com
 Counsel for Plaintiff




                                    MESSER STRICKLER, LTD.

                            By:     /s/ Lauren M. Burnette
                                    LAUREN M. BURNETTE, ESQUIRE
                                    PA Bar No. 92412
                                    12276 San Jose Blvd.
                                    Suite 718
                                    Jacksonville, FL 32223
                                    (904) 527-1172
                                    (904) 683-7353 (fax)
                                    lburnette@messerstrickler.com
                                    Counsel for Defendant

Dated: December 28, 2020




                                              3
